Title: To Benjamin Franklin from ——— Goudar, 1 January 1778: résumé
From: Goudar, ——
To: Franklin, Benjamin


<Aubenas, January 1, 1778, in French: A select company in the Vivarais has instructed me to express its admiration for the virtues of the incomparable Washington, which combine so well with your own talents. If anything made in Languedoc is of use to you or your countrymen, we will carry out your orders without charge. Please send me a print of the great General; such a present coming from you will be infinitely precious.>
